Citation Nr: 0207954	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1954 to September 1974.  Service in Vietnam is 
indicated by the evidence of record.  

This appeal is before the Board of Veterans Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (the RO).  

Procedural history

By a rating decision in November 1997, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities, assigning each a 10 percent disability 
evaluation.  In May 1998, the veteran filed a notice of 
disagreement with that decision.  On VA Form 9, Appeal to the 
Board of Veterans' Appeals, in September 1998, the veteran 
indicated his intent to appeal the disability ratings for the 
lower extremities indicating that he believed the 
disabilities were more than mild and each warranted a 20 
percent disability evaluation.  The veteran's claims folder 
was forwarded to the Board, where it was received in March 
2002.

In February 2002 and again in April 2002, the veteran's 
representative, Disabled American Veterans, provided written 
argument in support of his claims. 

Other Issues

In September 1998, the veteran initially requested that 
compensation be paid in the amount of 10 percent for each 
upper extremity based on peripheral neuropathy.  By a rating 
decision of March 2000, the RO granted service connection for 
peripheral polyneuropathy of each upper extremity, assigning 
each a 10 percent disability rating.  To the Board's 
knowledge, the veteran did not appeal either of the 
determinations regarding the upper extremities.  Accordingly, 
the Board is without jurisdiction to consider those issues 
and they will be discussed no further herein.  

In a written brief presentation dated April 10, 2002, the 
veteran's accredited representative initially raised the 
issue of entitlement to an earlier effective date for service 
connection for diabetes mellitus.  This matter has not been 
developed and it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity 
produces symptoms including pain, tingling and numbness, 
which approximates moderate impairment.  

2.  Peripheral neuropathy of the left lower extremity 
produces symptoms including pain, tingling and numbness, 
which approximates moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent 
for peripheral neuropathy of the right lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2001).  

2.  The criteria for a disability evaluation of 20 percent 
for peripheral neuropathy of the left lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that peripheral neuropathies of his 
lower extremities, which are rated as 10 percent disabling 
with respect to each extremity, are more than mild and each 
warrant a 20 percent disability evaluation.  

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the law, VA 
regulations and other authority which may be relevant;  and 
finally proceed to analyze the veteran's claims and render a 
decision.  

Factual Background

In a December 1993 VA rating decision, service connection was 
granted for non-Hodgkin's lymphoma due to exposure to 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

On VA examination in February 1997 the veteran complained of 
increasing foot pain over the area of the metatarsophalangeal 
joints of both feet on the plantar surface.  He noted that 
this was worse with ambulation at times and at other times he 
had a dull aching or burning sensation along his toes.  

In a November 1997 RO rating decision, service connection was 
granted for peripheral neuropathy as secondary to the 
veteran's service-connected non-Hodgkin's lymphoma.  See 
38 C.F.R. § 3.310.  A 10 percent disability rating was 
assigned for each lower extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

On VA examination in February 1999, the veteran complained of 
an increasing unpleasant sensation in the sole of his foot.  
Reportedly, this had interfered with his activities.  He 
noted that even bed sheets caused extreme unpleasantness on 
contact.  On both feet, there was a line of demarcation just 
above the ankle where both pinprick and vibration sensation 
was gone below that line with no regaining of sensation above 
that line.  

When the veteran was examined by VA in June 2000 it was noted 
that he was continuing to receive treatment for peripheral 
neuropathy.  He had complaints of tingling in his feet during 
the examination.  

On VA examination in March 2001 the veteran continued to 
complain of numbness and tingling in the toes.  

The VA examination reports reflect normal strength and 
reflexes in both lower extremities without significant gait 
disturbance or evidence of any muscle wasting.  

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The governing regulations provide that, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2001).    

With regard to initial rating cases, such as this one, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found-a practice known as "staged 
ratings."  See, in general, Fenderson v. West, 12 Vet. App. 
119 (1999).  

Specific rating criteria

The veteran's service-connected peripheral neuropathy is 
currently rated as 10 percent disabling for each leg pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2001).  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve. With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy. 
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation. Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2001).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court of Appeals for Veteran's 
Claims (the Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Initial matter-duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000.  The VCAA includes an enhanced duty on the part of VA 
to notify claimants as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

(i.)  Notice

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the appellant has been notified of the 
pertinent law and of what evidence is needed to warrant a 
favorable decision.  The August 1998 Statement of the Case 
and the Supplemental Statements of the Case in March 2000 and 
June 2001 served to inform him of the law and what was 
required to allow his claim.  

On VA Form 21-4138 received in March 2001, the veteran 
reported that he had no further evidence to submit (medical 
or otherwise), and he requested that his claim be decided as 
expeditiously as possible based on the evidence currently on 
file.  

In October 2001, a letter was forwarded to the veteran 
explaining the VCAA and its applicability to his claim.  He 
was further advised in this context of what evidence was 
necessary to support the claim and what assistance was 
available to him.  

In written briefs dated February and April 2002, the 
veteran's representative opined that the records on file were 
sufficient to warrant entitlement to increased compensation.  
The Board concludes, based on this procedural history, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

(ii.)  Duty to assist

With respect to VA's statutory duty to assist the appellant 
on the development of his claim, the appellant has been given 
ample opportunity to present evidence and argument in support 
of his claim.  The appellant has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  In this case, the veteran 
has had peripheral nerve examinations in February 1997, 
February 1999, January 2000 and March and June 2001 to assist 
VA in equitably deciding the veteran's claim.  

In short, the Board believes that all actions required by the 
VCAA have been undertaken and completed, and the appellant 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

Two 10 percent evaluations have been assigned for the 
veteran's peripheral neuropathy of each lower extremity.  
Both legs have been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 8520 (2001).  The veteran seeks an increased 
disability rating and has suggested that 20 percent ratings 
are appropriate.  

Schedular rating

The medical evidence of record, which has been described 
above, demonstrates that the veteran has peripheral 
neuropathy of each lower extremity which is productive of 
pain, numbness and tingling.  

As discussed above, a 10 percent disability rating is 
warranted under Diagnostic Code 8520 for mild incomplete 
paralysis of a lower extremity and 20 percent is warranted 
for moderate incomplete paralysis.

Words such as "mild" and "moderate" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2001).   "Moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) at 871. 
  
Taking into account all relevant evidence, the Board finds 
that the veteran's peripheral neuropathy more closely 
approximates a 20 percent disability rating for each leg 
under Diagnostic Code 8520.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2001).  It is clear that peripheral 
neuropathy exists and indeed has been diagnosed on numerous 
occasions recently.  Although objective manifestations of 
such peripheral neuropathy do not exist, this is contemplated 
in the rating schedule.  The Board has no reason to doubt the 
veteran's statements as to the symptoms he experiences due to 
his service-connected peripheral neuropathy.  

In the absence of muscular atrophy or other indication of 
more significant neurologic deficit on examination, there is 
no basis for assignment of a rating contemplating more than 
moderate disability.  See 38 C.F.R. § 4.124a.  The veteran 
does not appear contend otherwise; he specifically asserts 
entitlement to a 20 percent disability evaluation.  

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve contemplates that the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  The 
objective evidence clearly is incompatible with findings of 
complete paralysis.  

In short, considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's peripheral neuropathy of each leg, 
primarily numbness and tingling of the feet with significant 
sensory loss, more closely approximate the criteria for a 20 
percent rating, based on a moderate degree of neurologic 
deficit.  Accordingly, an increased evaluation for the 
veteran's peripheral neuropathy of the right and left lower 
extremities to 20 percent each is granted.    

Fenderson considerations

As noted above, under the Court's holding in Fenderson, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

The Board has considered the objective evidence of peripheral 
nerve disability back to the grant of service connection and 
finds that staged ratings are not warranted.  The medical 
evidence does not show that there has been any significant 
change in the severity of the veteran's peripheral nerve 
disability during these years.  Accordingly, a 20 percent 
rating should be assigned effective as of the date of service 
connection, June 24, 1996.


ORDER

Entitlement to an increased evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to an increased evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

